COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.  2-07-029-CR





RONDELL SMITH	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

We have considered the “Motion to Withdraw” filed by Appellant Rondell Smith, pro se.  The motion was signed by Appellant only and not by his appointed counsel; therefore, the motion does not comply with rule 42.2(a).  
See
 
Tex. R. App. P.
 42.2(a) (“The appellant and his or her attorney must sign the motion to dismiss . . . .).  But Appellant’s appointed counsel filed a motion to withdraw and a supporting brief, stating that the appeal is frivolous under the guidelines established by 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396 (1967).  Thus, on our own initiative and for good cause, we suspend Rule 42.2(a)’s requirement that the motion be signed by Appellant’s attorney.  
See
 
Tex. R. App. P.
 2 (“[O]n its own initiative an appellate court may—to expedite a decision or for other good cause—suspend a rule’s operation in a particular case . . . .”).

We did not deliver a decision before we received Appellant’s motion.  
See 
Tex. R. App. P.
 42.2(a).  Therefore, we grant the motion and dismiss the appeal.
(footnote: 2)  
See 
Tex. R. App. P.
 42.2(a), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P
. 47.2(b)



DELIVERED: June 14, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.


2:Because Appellant had voluntarily withdrawn his notice of appeal, we need not address counsel’s motion to withdraw.